Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No.10,079,425 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because while independent claim 1 of U.S. Patent No. 10,079,425 B2 teaches, “only the first antenna element forms a monopole antenna,” claim 1 of the instant application teaches, “only the first antenna element carries out a transmission/reception operation.” Therefore, claims 1-9 of U.S. Patent 10,079,425 teaches all the elements of claims 1-9 of the instant application because a monopole antenna is known to carry out a transmission/reception operation.
Claims 11-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No.10,079,425 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because while independent claim 1 of U.S. Patent No. 10,079,425 B2 teaches, “only the first antenna element forms a monopole antenna,” claim 1 of the instant application teaches, “only the first antenna element carries out a transmission/reception operation.”  It is obvious to one of ordinary skill in the art that a monopole antenna carries out a transmission/reception operation.  Furthermore, claim 11 of the instant application further includes the limitation, “at least one circuit board disposed on another . 
Application 16/840,933
U.S. Patent No. 10,079,425 B2
1.    A portable terminal comprising: 
a flexible display element configured to being folded or rolled and including a first region and a second region which are capable of facing each other when the flexible display element is folded or rolled;
a first antenna element disposed at the first region;
a second antenna element disposed at the second region to face the first region; and
a switch element configured to selectively connect the second antenna element to ground of the portable terminal,
wherein, when the display element is unfolded or unrolled, the switch element connects the second antenna element to the ground such that the first antenna element and the second antenna element implement a multi input multi output (MIMO) antenna in which the first antenna element and the second antenna element carry out a transmission/reception operation independently from each other, and
wherein, when the display element is folded or rolled, the first and second antenna elements at least partially overlap each other, and the switch element disconnects the second antenna element from the ground such carries out a transmission/reception operation.
2.    The portable terminal of claim 1, wherein the switch element is an electrical element including a Single Pole Double Throw (SPDT) switch or a physical switch.
3. The portable terminal of claim 1, further comprising: a circuit board disposed in a central part of the display element, wherein the display element is folded on the circuit board, and the first and second antenna elements are radiation patterns that extend from the circuit board to be farther apart from each other and are arranged one side edge of the display element.
4.    The portable terminal of claim 1, further comprising:
a first circuit board disposed at one end of the display element; and a second circuit board disposed at another end of the display element, and positioned to face the first circuit board when the display element is folded,
wherein the first antenna element extends from the first circuit board and the second antenna element extends from the second circuit board.
5.    The portable terminal of claim 4, wherein the first and second antenna elements are disposed at one side edge of the display element, and the first and second circuit boards extend to approach each other.
6.    The portable terminal of claim 1, wherein the first antenna element is disposed at one end of the display element and the second antenna element is disposed at another end of the display element so that, when the display element is folded, the first and second antenna 
7.    The portable terminal of claim 6, further comprising:
a circuit board disposed at one side edge of the display element, wherein the first and second antenna elements extend from the opposite ends of the circuit board, respectively.
8.    The portable terminal of claim 6, further comprising:
a first circuit board disposed at one side edge of the display element; and a second circuit board disposed at another side edge of the display element, wherein the first antenna element extends from the first circuit board and the second antenna element extends from the second circuit board.
9.    The portable terminal of claim 1, wherein the flexible display element comprises a display assembly that includes at least a partially flexible functional region.
10.    The portable terminal of claim 1, wherein when the display element is folded or rolled, the first antenna element forms a monopole antenna.
11.    A portable terminal comprising:
a flexible display element configured to being folded or rolled and including a first region and a second region which are capable of facing each other when the flexible display element is folded or rolled;
at least one circuit board disposed on another region different from the first region and the second region and provided with a ground and communication circuit; 

a second antenna element disposed at the second region; and
a switch element configured to selectively connect the second antenna element to the ground or the communication circuit,
wherein, when the display element is unfolded or unrolled, the switch element connects the second antenna element to the ground such that the first antenna element and the second antenna element implement a multi input multi output (MIMO) antenna, and

wherein, when the display element is folded or rolled, the first and second antenna elements at least partially overlap each other, and the switch element disconnects the second antenna element from the ground such that only the first antenna element carries out a transmission/reception operation.
12.    The portable terminal of claim 11, wherein the switch element is an electrical element including a Single Pole Double Throw (SPDT) switch or a physical switch.
13. The portable terminal of claim 11,
wherein the at least one circuit board is/are disposed in a central part of the display element, and 
wherein the display element is folded on the circuit board, and the first and second antenna elements are radiation patterns that extend from the circuit board to be farther apart from 
14.    The portable terminal of claim 11,
wherein the at least one circuit board comprises a first circuit board disposed at one end of the display element and 
a second circuit board disposed at another end of the display element, and positioned to face the first circuit board when the display element is folded, and
wherein the first antenna element extends from the first circuit board and the second antenna element extends from the second circuit board.
15.    The portable terminal of claim 14, wherein the first and second antenna elements are disposed at one side edge of the display element, and the first and second circuit boards extend to approach each other.
16.    The portable terminal of claim 11, wherein the first antenna element is disposed at one end of the display element and the second antenna element is disposed at another end of the display element so that, when the display element is folded, the first and second antenna elements are positioned to at least partially face each other.
17.    The portable terminal of claim 16,
wherein the at least one circuit board is/are disposed at one side edge of the display element, and 
wherein the first and second antenna elements extend from the opposite ends of the circuit board, respectively.

wherein the at least one circuit board comprises a first circuit board disposed at one side edge of the display element and a second circuit board disposed at another side edge of the display element, and
wherein the first antenna element extends from the first circuit board and the second antenna element extends from the second circuit board.
19. The portable terminal of claim 11, wherein the flexible display element comprises a display assembly that includes at least a partially flexible functional region.



a flexible display element configured to being folded or rolled and including a first region and a second region which are capable of facing each other when the flexible display element is folded or rolled; 

a first antenna element disposed at the first region; 

a second antenna element disposed at the second region to face the first region; and 

a switch element configured to selectively connect the second antenna element to ground of the portable terminal, 

wherein, when the display element is unfolded or unrolled, the switch element connects the second antenna element to the ground such that the first antenna element and the second antenna element implement a multi input multi output (MIMO) antenna in which the first antenna element and the second antenna element carry out a transmission/reception operation independently from each other, and 

wherein, when the display element is folded or rolled, the first and second antenna elements at least partially overlap each other, and the switch element disconnects the second antenna element from the ground such forms a monopole antenna.
2. The portable terminal of claim 1, wherein the switch element is an electrical element including a Single Pole Double Throw (SPDT) switch or a physical switch. 
3. The portable terminal of claim 1, further comprising: a circuit board disposed in a central part of the display element, wherein the display element is folded on the circuit board, and the first and second antenna elements are radiation patterns that extend from the circuit board to be farther apart from each other and are arranged one side edge of the display element. 
4. The portable terminal of claim 1, further comprising: 
a first circuit board disposed at one end of the display element; and a second circuit board disposed at another end of the display element, and positioned to face the first circuit board when the display element is folded, 
wherein the first antenna element extends from the first circuit board and the second antenna element extends from the second circuit board. 
5. The portable terminal of claim 4, wherein the first and second antenna elements are disposed at one side edge of the display element, and the first and second circuit boards extend to approach each other. 
6. The portable terminal of claim 1, wherein the first antenna element is disposed at one end of the display element and the second antenna element is disposed at another end of the display element so that, when the display element is folded, the first and second antenna 
7. The portable terminal of claim 6, further comprising: 
a circuit board disposed at one side edge of the display element, wherein the first and second antenna elements extend from the opposite ends of the circuit board, respectively. 
8. The portable terminal of claim 6, further comprising: 
a first circuit board disposed at one side edge of the display element; and a second circuit board disposed at another side edge of the display element, wherein the first antenna element extends from the first circuit board and the second antenna element extends from the second circuit board. 
    9. The portable terminal of claim 1, wherein the flexible display element comprises a display assembly that includes at least a partially flexible functional region
Disclosed in claim 1 above.




1. A portable terminal comprising: 

a flexible display element configured to being folded or rolled and including a first region and a second region which are capable of facing each other when the flexible display element is folded or rolled; 

(Disclosed in claims 3 and 4 below)






a second antenna element disposed at the second region to face the first region; and 

a switch element configured to selectively connect the second antenna element to ground of the portable terminal, 

wherein, when the display element is unfolded or unrolled, the switch element connects the second antenna element to the ground such that the first antenna element and the second antenna element implement a multi input multi output (MIMO) antenna in which the first antenna element and the second antenna element carry out a transmission/reception operation independently from each other, and 

wherein, when the display element is folded or rolled, the first and second antenna elements at least partially overlap each other, and the switch element disconnects the second antenna element from the ground such that only the first antenna element forms a monopole antenna.

2. The portable terminal of claim 1, wherein the switch element is an electrical element including a Single Pole Double Throw (SPDT) switch or a physical switch. 
3. The portable terminal of claim 1, further comprising: 
a circuit board disposed in a central part of the display element, 
wherein the display element is folded on the circuit board, and the first and second antenna elements are radiation patterns that extend from the circuit board to be farther apart from 
4. The portable terminal of claim 1, further comprising: 
a first circuit board disposed at one end of the display element; and
a second circuit board disposed at another end of the display element, and positioned to face the first circuit board when the display element is folded, 
wherein the first antenna element extends from the first circuit board and the second antenna element extends from the second circuit board. 
5. The portable terminal of claim 4, wherein the first and second antenna elements are disposed at one side edge of the display element, and the first and second circuit boards extend to approach each other. 
6. The portable terminal of claim 1, wherein the first antenna element is disposed at one end of the display element and the second antenna element is disposed at another end of the display element so that, when the display element is folded, the first and second antenna elements are positioned to at least partially face each other. 
7. The portable terminal of claim 6, further comprising: 
a circuit board disposed at one side edge of the display element, 
wherein the first and second antenna elements extend from the opposite ends of the circuit board, respectively. 

a first circuit board disposed at one side edge of the display element; and a second circuit board disposed at another side edge of the display element, 
wherein the first antenna element extends from the first circuit board and the second antenna element extends from the second circuit board. 
9. The portable terminal of claim 1, wherein the flexible display element comprises a display assembly that includes at least a partially flexible functional region.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        


/JENNIFER F HU/Examiner, Art Unit 2845